IN THE UNITED STATES BANKRUPTCY COURT

FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
IN RE: : Chapter 13
Horacio Hernandez *
Aracely Hernandez :
Debtors * Bankruptcy No. 19-3177]

AMENDED
SCHEDULE J: YOUR EXPENSES

Attached hereto and made a part hereof is the Debtors’ Amended SCHEDULE J: YOUR

EXPENSES, where expenses are corrected.

DATED this the We day of __NIQV. 2019,

Respectfully submitted,

Zz

EDGAR J. BORREG@O;SBN 00787107
MIGUEL A. FLORES, SBN 24036574
Attorneys for Debtors

2610 Montana Avenue

El Paso, TX 79903

(915) 566-4300
chile@tanzyborrego.com

 

 

TB#39584/maq Amending Document
Printed | 1/26/2019 - 11:38 AM p.| of 2
CERTIFICATE OF SERVICE

I hereby certify that I have mailed/delivered a true and correct copy of the foregoing instrument
via electronic means as listed on the court’s ECF noticing system or by regular first class mail to all
listed below on this the “2-day of Ce , 2019.

U.S. Trustee's Office

615 E. Houston, Suite 533
P.O. Box 1539

San Antonio, TX 78295-1539

Stuart C. Cox, Chapter 13 Trustee

1760 N. Lee Trevino

El Paso, TX 79936

Horacio Hernandez & Aracely Hernandez

10914 Pelhem Rd.
El Paso, TX 79936

EDGAR J. BORRE
MIGUEL A. F

TB#39584/maq Amending Document
Printed 11/26/2019 - 11:38 AM p.2 of 2
Fill in this information to identify your case:

 

 

 

Debtor 1 Horacio Hernandez Check if this is:

mm An amended filing
Debtor 2 Aracely Hernandez ( Asupplement showing postpetition chapter
(Spouse. if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS - EL PASO MM/DD/YYYY

 

Casenumber 1419-31771
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional! pages, write your name and case
number (if known). Answer every question.

 

Describe Your Household
1. Is this a joint case?

C1 No. Go to fine 2.
ll Yes. Does Debtor 2 live in a separate household?

HNo
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [i No

 

 

 

 

Do not list Debtor 1 O Yes. Fill out this information for Dependent's relationship to Dependent's Does dependent
and Debtor 2. each dependent.............. Debtor 1 or Debtor 2 age tive with you?
A a SNe

Do not state the ONo
dependents names. D Yes

ONo

0 Yes

ONo

QD Yes

D No

D Yes

3. Do your expenses include No

expenses of people other than O Yes

yourself and your dependents?

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your income

(Official Form 1061.) Your expenses
a

4. The rental or home ownership expenses for your residence. Include first mortgage

payments and any rent for the ground or lot. 4.8 800.00

 

If not included in line 4:

 

 

 

 

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 150.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Debtor1 Horacio Hernandez
Debtor2 Aracely Hernandez

6.

On

10.
. Medical and dental expenses
12.

13.
14,
15.

16.

17.

18.

19.

20.

21,
22.

23.

24,

 

Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify: Cell $220

Case number (ifknown)  19-31771

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services

Do not include car payments.

Insurance.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance
15d. Other insurance. Specify:

 

Specify: Taxes$150

 

Installment or lease payments:
17a, Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

20a. Mortgages on other property
20b. Real estate taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculate your monthly expenses
22a. Add lines 4 through 21.

Calculate your monthly net income.

 

 

 

 

 

 

6a. $ 260.00
6b. $ 160.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 60.00
6d. $ 220.00
7. $ 600.00
8. $ 0.00
9. $ 155.00
10. $ 250.00
11. $ 250.00
Transportation. Include gas, maintenance, bus or train fare. 12. $ 400.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 140.00
Charitable contributions and religious donations 14. $ 60.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 130.00
15b. $ 0.00
15c. $ 324.00
15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 150.00
17a. $ 0.00
17b. $ 0.00
17c¢. $ 0.00
17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your income (Official Form 1061). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
19,
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
Other: Specify: Misc. $100, Eating out $200, Gym $60 21. +8 360.00
$ 4,469.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 4,469.00
23a. Copy line 12 (your combined monthly income) from Schedule t. 23a. $ 7,019.00
23b. Copy your monthly expenses from line 22c above. 23b. -$ 4,469.00
23c. Subtract your monthly expenses from your monthly income. 23¢.1$ 2,550.00

The result is your monthly net income.

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

No.

 

Ci Yes. | Explain here:

 

Official Form 106J Schedule J: Your Expenses

page 2
Fillin this information to identify your case:
Debtor 1 Horacio Hernandez
First Name Middle Name Last Name

Debtor 2 Aracely Hernandez
{Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS - EL PASO

 

Case number 49-31771

(if known) @ Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 4215

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

S| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

B No

O Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 enaatbatiae OES Cine ldo

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date November 26, 2019 Date November 26, 2019
Official Form 106Dec Declaration About an individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
